DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                CARNELL MASON and SYLVIA MASON,
                           Appellants,

                                    v.

              WILMINGTON SAVINGS FUND SOCIETY, FSB,
                            Appellee.

                              No. 4D18-1286

                          [January 31, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. 062015CA014133.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

  Adam J. Knight and Jacqueline Simms-Petredis of Burr & Forman LLP,
Tampa, and Christian J. Gendreau of Storey Law Group, P.A., Orlando, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.